DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Patent 10,879,220) in view of MOON et al. (Korean Patent document 10-2018-0029383 (US PUB. 2019/0287924 is provided as translation) and Tsao et al. (US PUB. 2021/0202358).
Regarding claim 1, Yu teaches a semiconductor package 20 comprising: 
a first package comprising: 
5a first semiconductor chip 111 (see Fig. 2B below): 
a second semiconductor chip 110 (see Fig. 2B below), 
a core member 112’ (Fig. 2B) 
a first redistribution layer 105 disposed above the core member, the first redistribution layer 105 is electrically connected to the first and second semiconductor chips (Fig. 2B); 
a second redistribution layer 114 disposed under the core member, the second redistribution layer 114 is configured to electrically connect the first and second semiconductor chips 15with an external carrier 116 (Fig. 9); and 
core vias 108 penetrating the core member, the core vias 108 are configured to electrically connect the first redistribution layer 105 with the second redistribution layer 114 (Fig. 2B); 
a second package disposed on the first package (see Fig. 2B below), the second package including a third semiconductor chip 220 (Fig. 2B); 
20a plurality of first electrical connection structures 270 disposed between the first package and the second package, the plurality of first electrical connection structures 270 is configured to electrically connect the first package with the second package (see Fig. 2B below), each of the plurality of first  electrical connection structures 270 directly contacts an upper surface of the first redistribution layer 105 and the second package (see Fig. 2B below); and 
a plurality of second electrical connection structures 116 disposed under the first package, 47Docket No. 8054S-1469 (CY7I06US/J D)the plurality of second electrical connection structures 116 is configured to electrically connect the semiconductor package with the external carrier 78 (Fig. 9 and Fig. 11).  

    PNG
    media_image1.png
    801
    829
    media_image1.png
    Greyscale

Perhaps in the interest of brevity, Yu is silent on the carrier being a printed circuit board (PCB). The Examiner understands that the use of PCB would have been obvious in the semiconductor packaging art to provide mechanical support and electrical connection between the semiconductor device components. For instance, Tsao teaches in Fig. 29, wherein a semiconductor package is electrically connected to a PCB 300 via electrical connection structures 150 (Para [0064]). As such, the use of PCB would have been obvious and within the ordinary skill in the art.
Yu and Tsao are silent on the core member including a through-hole penetrating the core member, wherein at least one of the first and second semiconductor chips is disposed in the through-hole; an encapsulant disposed in the through-hole, and encapsulating the at least one of the first and second semiconductor chips disposed in the through-hole. The Examiner understands that forming through-hole within a core member to house device features would have been obvious and within the ordinary skill in the art. For instance, MOON teaches in Fig. 11-12, wherein a core member 110 including a through-hole (110HA & 110HB) penetrating the core member, wherein at least one of the first and second semiconductor chips 123/121 is disposed in the through-hole; an encapsulant 130 disposed in the through-hole, and encapsulating the at least one of the first and second semiconductor chips 121/123 disposed in the through-hole. As such, said claim feature would have been obvious and within the ordinary skill in the art.
Regarding claim 2, the combination of Yu, MOON and Tsao teaches the semiconductor package of claim 1, wherein: 5the first semiconductor chip (121/123) is disposed in the through-hole, and the second semiconductor chip is disposed on the first redistribution layer 114 (Yu’s Fig. 2B and MOON’s Fig. 11-12).  
Regarding claim 13, the combination of Yu and Tsao teaches the semiconductor package of claim 1, wherein: the first package and the second package are individually manufactured through separate processes; and the first package and the second package are subsequently electrically connected to each other by the plurality of first electrical connection structures (Fig. 2B).
Regarding claim 14 the combination of Yu, MOON and Tsao teaches the semiconductor package of claim 1, wherein the first and second semiconductor chips are semiconductor chips of different types (note different sizes of dies, Fig. 2B).
Regarding claim 15, the combination of Yu, MOON and Tsao teaches the semiconductor package of claim 14. wherein one of the first and second semiconductor chips includes an application processor (AP), and an other of the first and second semiconductor chips includes a power management integrated circuit (PM IC) (see Fig. 2B, devices dies 110, 111 are capable of said functionality). Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Regarding claim 16, the combination of Yu, MOON and Tsao teaches the semiconductor package of claim 1. wherein the third semiconductor chip is a semiconductor chip of a different type from the first and second semiconductor chips (see Yu’s Fig. 2B and the different shapes of the dies 110, 111 & 220).
Regarding claim 17, the combination of Yu, MOON and Tsao teaches the semiconductor package of claim 16, wherein the third semiconductor chip includes a memory device (chip 220 is capable of functioning as memory chip). Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Regarding claim 18, the combination of Yu, MOON and Tsao teaches the semiconductor package of claim 1, wherein the core member includes a PCB substrate (Tsao’s Fig. 29).
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894